Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/25/2021 and 03/26/2021. Claims 1-19 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Arguments
Applicant’s comments with regard to claim interpretations under section 112(f) are acknowledged. Remarks pp. 8-9.
Applicant’s arguments, see Remarks pp. 9-10, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-19 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arunachalam.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“edge networking node,” “intelligent computing node,” “edge gateway node,” and “edge identifier management node” in claim 1.
“intelligent computing node” in claim 2.
“edge networking node” in claim 3.
“edge networking node,” “intelligent computing node,” and “edge identifier management node” in claim 4.
“edge networking node,” “intelligent computing node,” and “edge identifier management node” in claim 5.
“intelligent computing node,” and “edge gateway node,” in claims 6-8.
“edge networking node,” “intelligent computing node,” and “edge identifier management node” in claims 9 and 10.
“edge networking node,” and “intelligent computing node,” in claim 11.
“intelligent computing node,” and “edge identifier management node” in claims 12-14.
“edge networking node,” and “intelligent computing node,” in claim 15.
“edge networking node,” “intelligent computing node,” and “edge identifier management node” in claim 16.
“edge networking node,” and “intelligent computing node,” in claim 17.
“edge identifier management node” in claim 18.
“edge networking node,” “intelligent computing node,” and “edge gateway node,” claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/030602 (“Petria”), in view of U.S. Pub. No. 2017/0272326 (“Ravindran”), in view of U.S. Pub. No. 2019/0098089 (“Shim”), and further in view of U.S. Pub. No. 2021/0004759 (“Arunachalam”).

Regarding claim 1, Petria teaches a computing system for an intelligent Internet of Everything (IoE) information framework (Fig. 1A), the computer system comprising: 
a plurality of edge computing platforms (“A configuration server 140 may also facilitate the sharing and offloading of configuration data (e.g., 208) across platforms, 
wherein each edge computing platform communicates with an external cloud server (Figs. 5 and 6 depicting a plurality of gateways 150x connected to a aloud server); and 
wherein each edge computing platform further comprises an action command provider that provides to the terminal via the edge gateway node action items for the terminal to perform (“An application manger 255 may be provided for a particular application, or service, and may be used to communicate with deployed devices (e.g., 105 a,d) to send data to the devices (e.g., to prompt certain actuators) or receive data (e.g., sensor data) from the devices. Application manager 255 may further utilize service logic and provide received data as inputs to the logic and use the service logic to generate results, including results which may be used to prompt certain actuators on the deployed devices,” ¶ [0054]) based upon instructions from the intelligent computing 
Petria fails to teach an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking with an outside of the edge computing platform. Ravindran teaches an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking with an outside of the edge computing platform (Fig. 1, 135; “local service gateway (LSG) 135 may couple via an information centric router 140 to a network 145 such as the Internet, or any other type of public or private network providing services 150,” ¶ [0025]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate an ICN gateway, as taught by Ravindran, into Petria, in order to support name-based routing, thereby improving power efficiency within IoT nodes.
Petria-Ravindran fails to teach an edge identifier management node configured to generate mapping information by mapping the plurality of edge computing platforms with identifiers of the terminal and data. Shim teaches a plurality of platforms (Fig. 1, 150-1, 150-2 and/or 150-Y), and an edge identifier management node (Fig. 5B, 320) configured to generate mapping information by mapping the plurality of edge computing 
Petria-Ravindran-Shim fails to teach that the intelligent computing node is configured to continuously collect information from moving terminals and the edge identifier management node is configured to acquire consistent data and analyze data in real-time through mapping between the moving terminals and the intelligent computing node such that data can be acquired while the terminal is moving. Arunachalam teaches an intelligent computing node configured to continuously collect information from moving terminals (“the monitoring of location and activity of devices process may be defined as an ongoing process, collecting device data in real time or near-real time,” ¶ [0059]) and an edge identifier management node configured to acquire consistent data (“actual process of monitoring location and activity of devices may be triggered by a streaming API that delivers and/or analyzes a trip as soon as it begins and stores the locations the device travels, as well as the stop locations or end locations during the 

Regarding claim 2, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the data of the terminal is stored in a temporary storage and classified according to the kinds of data and service, and the classified data is stored in a data storage in the edge computing platform and analyzed through the intelligent computing node (Shim: Fig. 5B, 245; ¶ [0048]).

Regarding claim 3, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the edge networking node registers identifier information as the identifier information is received from the terminal (Shim: “Registration module 305 manages registrations of all IoT devices 140. IoT devices 140 perform registration with IoT distribution hub 130 in order to use IoT delivery services,” ¶ [0040]; “Registration may indicate an IoT device owner, an IoT device ID, an IoT device certificate, an IoT device IP address, etc,” ¶ [0029]) and connects with the terminal through bootstrapping of transmitting a response message (“As a result of successful registration, IoT devices 140 can establish a relationship allowing them to exchange information with hosting platforms 150 via IoT distribution hub 130.,” ¶ [0040]).

Regarding claim 4, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 3, and further teaches that the edge networking node transmits and registers the identifier information of the terminal to the intelligent computing node, and the intelligent computing node transmits and registers its own identifier information and the identifier information of the terminal to the edge identifier management node to maintain the mapping information (Ravindran: ¶¶ [0045] and [0056]).

Regarding claim 5, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the edge networking node of the edge computing platform at a user terminal among the plurality of edge computing platforms receives identifier information of the intelligent computing node of the edge computing platform at an Internet of Things (IoT) terminal (Shim: “The unique device ID may include, for 

Regarding claim 6, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the edge gateway node receives a message for requesting the data of an Internet of Things (IoT) terminal from a cloud server, converts the received message into a message based on the information-centric networking, transmits the converted message to the intelligent computing node, receives one or more of data of the IoT terminal and the analyzed data from the intelligent computing node, converts the received data into a message based on the Internet protocol networking, and provides the converted message to the cloud server (Ravindran: “The local service gateway (LSG) 135 may couple via an information centric router 140 to a network 145 such as the Internet,” ¶ [0025]; Shim: “VDP 365-1 may convert data format 

Regarding claim 7, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the edge gateway node receives a data processing model corresponding to a service profile from the cloud server as the service profile is transmitted to the cloud server through the Internet protocol networking, and the intelligent computing node analyzes the data on the basis of the received data processing model (Shim: “The IoT data service may include receiving packets that are transmitted by IoT devices 140 and implementing models to collect, store, analyze, and/or present event data from IoT devices 140,” ¶ [0030]; also ¶¶ [0072] and [0075]).

Regarding claim 8, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that the data analyzed by the intelligent computing node is provided for an operation of the terminal (Shim: “service nodes 135 may provide real-time feedback that may allow for notification, automation, and predictive maintenance for users of IoT devices 140,” ¶ [0071]) or transmitted to the cloud server through the edge gateway node (Shim: “Routing service module 320 may receive data 516 and route 518 the data toward the VDP associated with the selected hosting platform (i.e., VDP 365-1 corresponding to hosting platform 150-1). VDP 365-1 may convert data format and implement southbound APIs to provide formatted data 520 to, and receive instructions from, hosting platform 150-1,” ¶ [0063]).

Regarding claim 9, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that, when a first edge networking node to which a user terminal is connected is switched over to a second edge networking node as the user terminal moves within the edge computing platform (Shim: “In order to make IoT device 140 connect to the closest service node 135, a request routing technology is used. The request routing may work using either DNS-based or HTTP-redirect or anycast technology,” ¶ [0068]), the second edge networking node receives identifier information of the intelligent computing node from the edge identifier management node (Shim: “The unique device ID may include, for example, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), or object identifier (OID),” ¶ [0056]), transmits a message for requesting the data of an Internet of Things (IoT) terminal to the intelligent computing node on the basis of the received identifier information, and forwards one or more of the data of the IoT terminal and the analyzed data (Shim: “after receiving the request to forward the IoT data, redirecting the request to another service node in the IoT distribution network with closer geographic proximity to the IoT device,” Claim 11).

Regarding claim 10, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches that, when a first edge networking node to which an Internet of Things (IoT) terminal is connected is switched over to a second edge networking node as the IoT terminal moves within the edge computing platform (Shim: “In order to make IoT device 140 connect to the closest service node 135, a request routing technology is used. The request routing may work using either DNS-based or 

Regarding claim 11, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 10, and further teaches that the intelligent computing node transmits a message to the second edge networking node to request the data of the IoT terminal and acquires the data of the IoT terminal (Shim: “after receiving the request to forward the IoT data, redirecting the request to another service node in the IoT distribution network with closer geographic proximity to the IoT device,” Claim 11).

Regarding claim 12, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 10, and further teaches that the edge identifier management node generates the mapping information by mapping the identifier information of the IoT terminal and the identifier information of the intelligent computing node so as to perform a process with regard to a data request of the user terminal to the IoT terminal (Shim: “Service nodes 135 in IoT distribution hub 130 map an IoT device 140 to the VDP 365 interfacing with the hosting platform 150 configured by the device owner,” ¶ [0052]).

Regarding claim 13, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 1, and further teaches, wherein, when an Internet of Things (IoT) terminal moves from a first edge computing platform to a second edge computing platform among the plurality of edge computing platforms, the edge networking node of the second edge computing platform registers the IoT terminal to the intelligent computing node, and the intelligent computing node of the second edge computing platform registers the IoT terminal to the edge identifier management node (Shim: “Platform switching may be used when the device owner wants to change the current hosting platform 150 (e.g., due to business needs, etc.). An owner may select a new hosting platform 150 and migration time,” ¶ [0064]; “Upon successful registration service node 135 (e.g., routing module 320) may update a routing table or other information to associate IoT device 140 with hosting platform 150-3,” ¶ [0065]).

Regarding claim 14, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 13, and further teaches that the intelligent computing node of the second edge computing platform transmits its own identifier and the identifier of the IoT terminal to the edge identifier management node, and the edge identifier management node maps the identifier of the IoT terminal and the identifier of the intelligent computing node to generate the mapping information (Ravindran: ¶¶ [0045] and [0056]).

Regarding claim 15, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 13, and further teaches that, as the intelligent computing node of the second 

Regarding claim 16, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 13, and further teaches that, as movement of the IoT terminal to the second edge computing platform is completed, the intelligent computing node at the user terminal receives the identifier of the intelligent computing node of the second edge computing platform through the edge identifier management node and acquires the data of the IoT terminal through the intelligent computing node of the second edge computing platform (Shim: “at a time after registration 532, IoT device 140 may connect to IoT distribution hub 130 (e.g., via access network 105) to send data 534. Data 534 may be formatted, for example, in accordance with APIs (based on information from development support module 420). Routing service module 320 may receive data 534. Similar to communications described above in connection with FIG. 5A, routing service 

Regarding claim 17, Petria-Ravindran-Shim-Arunachalam teaches the invention of claim 13, and further teaches that the edge networking node of the second edge computing platform makes a request to the edge networking node of the first edge computing platform and forwards one or more of the data of the IoT terminal and the analyzed data, which are stored in the intelligent computing node of the first edge computing platform, to the intelligent computing node of the second edge computing platform (Shim: “In one implementation, IoT distribution hub 130 (e.g., data management module 345) may store a master historical dataset for IoT device 140 and then deliver it to the newly chosen hosting platform (hosting platform 150-3). In another implementation, for graceful platform switching, service node 135 may use data replication during the migration period,” ¶ [0065]).

Regarding claim 18, Petria teaches a computing method of an intelligent Internet of Everything (IoE) information framework, the computing method comprising: 
receiving data of a terminal using an edge networking node for supporting connectivity with the terminal (“The communication between the gateway 150 and the devices (e.g., 105 a,b,d) in a corresponding location or coverage area may be handled by the IoT server component 405,” ¶ [0076]); 
collecting and analyzing the received data of the terminal using an intelligent computing node (“The service logic may be carried out locally by the runtime manager 
transmitting the analyzed data to a cloud server through an edge gateway node or providing the analyzed data as operation data for the terminal (“Application manager 255 may further utilize service logic and provide received data as inputs to the logic and use the service logic to generate results, including results which may be used to prompt certain actuators on the deployed devices,” ¶ [0054]) through the intelligent computing node (“The communication between the gateway 150 and the devices (e.g., 105 a,b,d) in a corresponding location or coverage area may be handled by the IoT server component 405,” ¶ [0076]), 
wherein the intelligent IoE information framework (Figs. 1A-2 and 4-6) comprises a plurality of edge computing platforms (“A configuration server 140 may also facilitate the sharing and offloading of configuration data (e.g., 208) across platforms, making IoT system configurations “portable” between systems and locations (e.g., which may utilize different gateways (e.g., 150) with access to varied local configurations),” ¶ [0057]) comprising the edge networking node (Fig. 4, 405), the intelligent computing node (Figs. 2 and 4, 250), and an edge gateway node (Figs. 1A-2 and 4-6, Gateway 150 and/or Fig. 4, 410);

wherein each edge computing platform further comprises an action command provider that provides to the terminal via the edge gateway node action items for the terminal to perform (“An application manger 255 may be provided for a particular application, or service, and may be used to communicate with deployed devices (e.g., 105 a,d) to send data to the devices (e.g., to prompt certain actuators) or receive data (e.g., sensor data) from the devices. Application manager 255 may further utilize service logic and provide received data as inputs to the logic and use the service logic to generate results, including results which may be used to prompt certain actuators on the deployed devices,” ¶ [0054]) based upon instructions from the intelligent computing node ("The service logic may be carried out locally by the runtime manager 250… Services (performed locally or remotely through corresponding service logic) may include the receiving of inputs, such as sensor readings, static values or actuator triggers, functions, processes, and calculations to be applied to the inputs, and outputs generated based on the function results, which may in turn specify certain actions to be performed by an actuator or results to be presented on a user device (e.g., 130),” ¶ [0074]).
Petria fails to teach an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking with an outside of the edge computing platform. Ravindran teaches an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking 
Petria-Ravindran fails to teach an edge identifier management node configured to generate mapping information by mapping the plurality of edge computing platforms with identifiers of the terminal and data. Shim teaches a plurality of platforms (Fig. 1, 150-1, 150-2 and/or 150-Y), and an edge identifier management node (Fig. 5B, 320) configured to generate mapping information by mapping the plurality of edge computing platforms with identifiers of the terminal and data (“Routing service module 320 may configure a routing table that maps IoT devices 140 to hosting platforms 150. Routing service module 320 defines the bi-directional routing table for inbound requests (from IoT devices 140) and outbound requests (from hosting platform 150),” ¶ [0043]; “The unique device ID may include, for example, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), or object identifier (OID),” ¶ [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of edge computing platforms, as taught by Shim, into Petria-Ravindran, in order to shift the IoT ecosystem a platform-centric environment to one more friendly to device makers and owners, and dynamically bridge IoT devices and IoT platforms.


Regarding claim 19, Petria teaches an edge computing platform apparatus in an intelligent Internet of Everything (IoE) information framework, the apparatus comprising: 
an edge networking node for supporting connectivity with a terminal (“The communication between the gateway 150 and the devices (e.g., 105 a,b,d) in a corresponding location or coverage area may be handled by the IoT server component 405,” ¶ [0076]); 
an intelligent computing node for analyzing data of the terminal through the edge networking node (“The service logic may be carried out locally by the runtime manager 250…Services (performed locally or remotely through corresponding service logic) may include the receiving of inputs, such as sensor readings, static values or actuator triggers, functions, processes, and calculations to be applied to the inputs, and outputs generated based on the function results, which may in turn specify certain actions to be performed by an actuator or results to be presented on a user device (e.g., 130),” ¶ [0074]); 
wherein each edge computing platform communicates with an external cloud server (Figs. 5 and 6 depicting a plurality of gateways 150x connected to a aloud server); and 

Petria fails to teach an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking with an outside of the edge computing platform. Ravindran teaches an edge gateway node for information-centric networking within an edge computing platform and Internet protocol networking with an outside of the edge computing platform (Fig. 1, 135; “local service gateway (LSG) 135 may couple via an information centric router 140 to a network 145 such as the Internet, or any other type of public or private network providing services 150,” ¶ 
Petria-Ravindran fails to teach an edge identifier management node configured to generate mapping information by mapping the plurality of edge computing platforms with identifiers of the terminal and data. Shim teaches a plurality of platforms (Fig. 1, 150-1, 150-2 and/or 150-Y), and an edge identifier management node (Fig. 5B, 320) configured to generate mapping information by mapping the plurality of edge computing platforms with identifiers of the terminal and data (“Routing service module 320 may configure a routing table that maps IoT devices 140 to hosting platforms 150. Routing service module 320 defines the bi-directional routing table for inbound requests (from IoT devices 140) and outbound requests (from hosting platform 150),” ¶ [0043]; “The unique device ID may include, for example, an international mobile equipment identity (IMEI), an integrated circuit card identifier (ICCID), or object identifier (OID),” ¶ [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of edge computing platforms, as taught by Shim, into Petria-Ravindran, in order to shift the IoT ecosystem a platform-centric environment to one more friendly to device makers and owners, and dynamically bridge IoT devices and IoT platforms.
Petria-Ravindran-Shim fails to teach that the intelligent computing node is configured to continuously collect information from moving terminals and the edge identifier management node is configured to acquire consistent data and analyze data in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455